COLLINS, J.
Tbe only’question raised by this appeal was disposed of in Bausher v. City of St. Paul, 72 Minn. 539, 75 N. W. 745,'in which it was held that Laws 1897, c. 248, requiring notice to cities and villages of an injury for which damages were claimed, is mandatory, and that such notice is a condition precedent to the right to maintain an action to recover such damages, áee also Doyle v. City of Duluth, 74 Minn. 157, 76 N. W. 1029. We have no occasion to add to what was said in these cases in support of the conclusion reached. They were properly determined, in our opinion.
Because of some statements of appellant’s counsel in his brief, it is well enough to say that we have not held that special charter provisions providing for notice of injuries have been repealed by chapter 248. The question has never been before us, and is not in this case.
Order affirmed.